DETAILED ACTION
This Office Action is in response to Applicant’s Amendment filed on 08/15/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objection
Following claims are objected to because of the following informalities:  
Claim 4 is objected to for depending on cancelled claim 3.
Claim 8 is objected to for indirectly depending on cancelled claim 3.
Claim 19 line 1 “The method of claim 1 wherein” needs to be corrected.  A suggested correction is – The method of claim 1, wherein –. 
Claim 20 line 1 “The method of claim 1 wherein” needs to be corrected.  A suggested correction is – The method of claim 1, wherein –. 
Claim 1 “arranging a wake-up sound after entering the wake-up time frame and after determining that the user has had at least the predetermined amount of sleep or at the end of the wake-up timeframe” needs to be amended to --arranging a wake-up sound after entering the wake-up time frame and after determining that the user has had at least the predetermined amount of sleep or is at the end of the wake-up timeframe--.
Claim 13 line 1 “wherein detecting that the user is preparing to sleep” needs to be corrected to -- wherein the step of detecting that the user is preparing to sleep—given its antecedent in line 2 base claim 12 “detecting that the user is preparing to sleep”.
Claim 15 line 1 “wherein receiving information indicating the wake-up time frame” needs to be corrected to -- wherein the step of receiving information indicating the wake-up time frame—given its antecedent in line 2 base claim 1 “receiving information indicating a wake-up time frame”.
Claim 6 “detecting when the user has awoken, based on the plurality of biometric readings of the user; recording, in a sleep profile, at least one a current volume level of the wake-up sound or a current arrangement of the wake-up sound when the user awoke” needs to be corrected to -- detecting [[when]] time at which the user has awoken, based on the plurality of biometric readings of the user; recording, in a sleep profile, at least one a current volume level of the wake-up sound or a current arrangement of the wake-up sound [[when]] the time the user awoke—to avoid contingent limitation interpretation under MPEP 2111.04(II) which states the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Here, the “when” limitation can be interpreted as a “contingent limitation” in the method claim.
Claim 11 “updating a sleep profile of the user with biometric information from the plurality of biometric readings along with information relating to the initial soundscape playing when the biometric information is detected” needs to be corrected to -- updating a sleep profile of the user with biometric information from the plurality of biometric readings along with information relating to the initial soundscape playing [[when]] at the time the biometric information is detected—to avoid contingent limitation interpretation under MPEP 2111.04(II). Here, the “when” limitation can be interpreted as a “contingent limitation” in the method claim.
Claim 1 in lines 13-14 “selecting sound records and incorporating them into the initial soundscape, thereby creating a revised soundscape” needs to be corrected to -- selecting sound records and incorporating them into the initial soundscape [[, thereby]] creating a revised soundscape—to avoid intended result interpretation related issues.
Claim 1“at least one…or” which needs to be corrected to “at least one….and” to accommodate more than one element in the enumerated list. For example, claim 1 “each biometric reading including at least one of a heart rate or respiration rate” needs to be amended to -- each biometric reading including at least one of a heart rate [[or]] and respiration rate—since “at least one” would mean [1] “a heart rate” or [2] “respiration rate” or [3] both “a heart rate and respiration rate”. Similar issue was noted with claim 6 “recording, in a sleep profile, at least one a current volume level of the wake-up sound or a current arrangement of the wake-up sound when the user awoke”; claim 17 “gradually adjusting at least one of an arrangement or a sound setting of the initial soundscape”; claim 18 “adjusting at least one of an arrangement or a sound setting of the revised soundscape during the alarm mode”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 4-8 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 recites “individual sound records” which renders the claim unclear. More specifically, it is unclear as to whether claim 2 “individual sound records” is the same as, different than or in addition to “sound records” recited in claim 1 line 13. It is unclear as to claim 2 “individual sound records” is encompassed by claim 1 line 13 “sound records”.
Claim 4 recites “sound records” which renders the claim unclear. More specifically, it is unclear as to whether claim 4 “sound records” is the same as, different than or in addition to “sound records” recited in claim 1 line 13. It is unclear as to claim 2 “sound records” is encompassed by claim 1 line 13 “sound records”.
Claim 8 recites “sound records” which render the claim unclear. More specifically, it is unclear as to whether claim 8 “sound records’ is referencing that in claim 4 lines 2-3 and/or that in claim 1 line 13.
Claim 4 in line 3 recites “a morning time setting” which renders the claim unclear. More specifically, it is unclear as to whether “a morning time setting” relates morning time frame or morning time ambience. Examiner suggests amending using subject-matter disclosed in instant application specification page 16 lines 25-31. 
Dependent claims 8 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112 (b) issue in their respective base claims. Consequently, dependent claim 8 are also rejected under 35 U.S.C. 112(b) based in their direct/indirect dependency on their respective base claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-20 are rejected under 35 U.S.C. 101 for the following reasons:
Claim Interpretation: With respect to claims such as claim 1, 6, 13, 14, 17, 18, 19 including the “or” encompassing limitations, such limitations are being broadly yet reasonably interpreted as requiring one of the elements in the enumerated list of the “or” encompassing limitation. With respect to dependent claims 13 and 14, due to the “or” encompassing limitations, the claims as currently recited are being broadly yet reasonably interpreted as not requiring hardware, but as also including non-hardware elements as options such a user input or time in Claim 13 and a sleep profile in Claim 14.
Step 1 of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.03):
The claimed invention in claims 1, 2, 4-20 are directed to statutory subject matter as the claims fall within at least one of the four categories of patent eligible subject matter, specifically, the claim recites a series of steps and, therefore, is a process.
Step 2A of the Revised Patent Subject Matter Eligibility Guidance (see MPEP 2106.04 and the 2019 Revised Patent Subject Matter Eligibility Guidance, FR Vol. 84, No. 4, 07 January 2019): 
With respect to independent Claim 1 and the respective dependent claims 2, 4-20, claims are rejected under 35 U.S.C. 101 because the claimed invention in these claims as a whole and when limitations are analyzed individually are directed to an abstract idea (See underlined limitation in claim 1 below which are categorized as mental process or method of organizing human activity.
Step 2A Prong 1:
As indicated below, independent Claim 1 recites at least one claimed element which is grouped as a mental process or certain method of organizing human activity under the 2019 PEG.  
 CLAIM 1. A method for helping a user awaken from sleep comprising: 
receiving information indicating a wake-up time frame [observation, which is one of the mental processes identified in the 2019 PEG]; 
receiving a plurality of biometric readings of the user, each biometric reading including at least one of a heart rate or respiration rate [observation, which is one of the mental processes identified in the 2019 PEG]; 
based on the plurality of biometric readings, determining that the user has had at least a predetermined amount of sleep [judgement or evaluation, which is one of the mental processes identified in the 2019 PEG]; and 
arranging a wake-up sound after entering the wake-up time frame and after determining that the user has had at least the predetermined amount of sleep or at the end of the wake-up timeframe, wherein the step of arranging the wake-up sound comprises re-arranging an initial soundscape that was already playing prior to the wake-up timeframe for use as a wake-up sound [managing personal behavior, interaction between people, which is one of certain methods of organizing human activity identified in the 2019 PEG], including: 
selecting sound records and incorporating them into the initial soundscape, thereby creating a revised soundscape [managing personal behavior which is one of certain methods of organizing human activity identified in the 2019 PEG]; and 
playing the revised soundscape [managing personal behavior which is one of certain methods of organizing human activity identified in the 2019 PEG]

As seen above, independent Claim 1 (and respective dependent Claims 2, 4-20 due their dependency on Claim 1) recites at least one claimed element which is grouped as a mental process or method of organizing human activity under the 2019 PEG.  Therefore, independent Claim 1 (and respective dependent Claims 2, 4-20, due their dependency on Claim 1) are deemed as reciting an abstract idea.  
Further, dependent claims 2, 4-20, (see claim interpretations section above) merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed. 
Step 2A Prong 2:
Claim 1 recites additional element “speaker” but recited at a high level of generality. This generic speaker limitation is no more than mere output of an exception using a generic component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, independent Claim 1 (and their respective dependent claims 2, 4-13, 15-18, 20 due to their dependency) are each directed to an abstract idea under the 2019 PEG. 
With respect to dependents claim 14, 19, dependent claim 14 recites “microphone” and dependent claim 19 recites “sensors” as additional elements but recited at a high level of generality. This generic microphone and sensor limitation are each no more than mere data gathering of an exception using generic components. Accordingly, this additional elements in dependent claims 14 and 19 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.05):
As discussed prior, claim 1 recites additional element “speaker” but recited at a high level of generality and are well-understood, routine, conventional (for example see US 20150258301 A1 to Trivedi [0027]. Fig. 3). Accordingly, independent claim 1 (and their respective dependent claims 2, 4-13, 15-18, 20) do not include additional elements that are sufficient to amount to significantly more than the abstract idea. 
With respect to dependents claim 14, 19, dependent claim 14 recites “microphone” and dependent claim 19 recites “sensors” as additional elements but recited at a high level of generality and are well-understood, routine, conventional (for example see US 20150258301 A1 to Trivedi Fig. 1-3, [0017], [0020-0022], [0029]). Accordingly, this additional elements in dependent claims 14 and 19 do not include additional elements that are sufficient to amount to significantly more than the abstract idea. 
Examiner suggests amending claims to positively recite corresponding specific structures that preform the recited functions to overcome the above subject matter eligibility issue for example as follows:
1. (Currently Amended) A method for helping a user awaken from sleep via a sleep assistance device, the method comprising:
receiving information, by a processor of the sleep assistance device, indicating a wake-up time frame;
receiving, by the processor, a plurality of biometric readings of the user from one or more contactless biometric sensors in association with the sleep assistance device and the user, each biometric reading including at least one of a heart rate or respiration rate;
based on the plurality of biometric readings, determining, by the processor, that the user has had at least a predetermined amount of sleep; and
arranging by the processor, a wake-up sound after entering the wake-up time frame and after determining that the user has had at least the predetermined amount of sleep or at the end of the wake-up timeframe, wherein the step of arranging the wake-up sound comprises re-arranging an initial soundscape that was already playing prior to the wake-up timeframe for use as a wake-up sound, including: 
selecting by the processor, sound records and incorporating them into the initial soundscape, thereby creating a revised soundscape; and 
playing the revised soundscape on a speaker coupled to the sleep assistance device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trivedi; Mehul et al. (Pub. No.: US 20150258301 A1, hereinafter referred to as “Trivedi”) in view of Shouldice; Redmond et al. (Pub. No.: US 20160151603 A1, hereinafter referred to as “Shouldice”).
As per independent Claim 1, Trivedi discloses a method for helping a user awaken from sleep (Trivedi in at least abstract, fig. 1-5, 7-10, [0017-0033], [0035-0037], [0039-0044] for example discloses relevant subject-matter. More specifically, Trivedi in at least fig. 3-5, 7, 9, [0027], [0032-0033] for example discloses a method for helping a user awaken from sleep. See at least Trivedi in [0027] “Sleep awakening facility 314 may be configured to select audio content to help or facilitate waking up, or transitioning from sleeping to wakefulness”; [0032] “a sleep state of sleeping 402 may be detected, and audio content 454 may be selected to facilitate waking up”) comprising: 
receiving information indicating a wake-up time frame (Trivedi in at least fig. 4-5, 9, [0023], [0027], [0031], [0033], [0037] for example discloses receiving information indicating a wake-up time frame which is represented by prior art in fig. 5 t7-t8 or [0037] “30 minutes before the latest time”. see at least Trivedi [0031] “Sleep state manager 310 may use user interface 324 to receive user-entered data, such as …selection of audio content for a certain sleep state, entry of a time to present audio content (e.g., triggering of an alarm), and the like”; [0033] “time t8 may be set to be a latest time at which the user is to wake up…To prepare or facilitate the waking up to occur at t8, at time t7, music 556 may be selected and presented… facilitate a transition from deep sleep 537 …At time t8, audio content 557 may be selected to wake the user up”; [0037] “A user may set a latest time at which audio content (e.g., an alarm) is to be presented in order to wake the user up…Within a certain period before the latest time (e.g., 30 minutes before the latest time)”); 
receiving a plurality of biometric readings of the user, each biometric reading including at least one of a heart rate or respiration rate (Trivedi in at least fig. 2-3, [0020], [0023], [0029], [0037] for example discloses receiving a plurality of biometric readings of the user, each biometric reading including at least one of a heart rate or respiration rate. see at least Trivedi [0020] “Sleep state data 130 may be determined based on sensor data received from one or more sensors coupled to smartphone 121, band 122, media device 125, or another wearable device or device… Various sensors may be used to capture various sensor data, including physiological data, activity or motion data, location data, environmental data, and the like. Physiological data may include, for example, heart rate”; [0029] “sensors…pulse/heart rate (HR) monitor”; [0037] “Sensor data may be captured and used to determine data representing a sleep state”); 
based on the plurality of biometric readings, determining that the user has had at least a predetermined amount of sleep (Trivedi in at least fig. 3, 7, 9, [0020], [0023], [0027] for example discloses based on the plurality of biometric readings as in prior art [0020], [0023], determining that the user has had at least a predetermined amount of sleep represented by prior art “on the time the user was asleep” and “well rested” determination. See at least Trivedi [0027] “Data representing a sleep state, such as being asleep, being in deep sleep, and the like, may be received… Sleep awakening facility 314 may select audio content based on the time the user was asleep… Since the user may be well rested, sleep awakening facility 314 may select to … to wake the user up”); and 
arranging a wake-up sound after entering the wake-up time frame and after determining that the user has had at least the predetermined amount of sleep or at the end of the wake-up timeframe (Here, Examiner notes that due to use of “at least …or” a broad yet reasonable interpretation of this claim encompasses “arranging a wake-up sound after entering the wake-up time frame and after determining that the user …at the end of the wake-up timeframe” i.e. the predetermined amount of sleep is rendered optional as claimed. Consequently, under MPEP 2111.04(II), this contingent limitation step is not required to be performed because the conditions precedent may not be met and thus applied art need not disclose this contingent/conditional method step. Nonetheless, Trivedi in at least fig. 3-5, 7, 9, [0017], [0032-0033], [0037] for example discloses arranging a wake-up sound after entering the wake-up time frame and after determining that the user has had at least the predetermined amount of sleep or at the end of the wake-up timeframe. see at least Trivedi [0032] “a sleep state of sleeping 402 may be detected, and audio content 454 may be selected to facilitate waking up”; [0033] “time t8 may be set to be a latest time at which the user is to wake up, for example, t8 may be a time for an alarm to be triggered…To prepare or facilitate the waking up to occur at t8, at time t7, music 556 may be selected and presented. Music 556 may facilitate a transition from deep sleep 537 to light sleep 538. Music 556 may be presented at a low volume, and gradually increased in volume. At time t8, audio content 557 may be selected to wake the user up (e.g., an alarm may be triggered to wake the user up)… data representing other sleep states may be detected and received… and other audio content may be selected and presented as a function of the sleep states.”; [0037] “A user may set a latest time at which audio content (e.g., an alarm) is to be presented in order to wake the user up…Within a certain period before the latest time (e.g., 30 minutes before the latest time), if data representing a certain sleep state, such as light sleep, is received, then the audio content may be presented at this time. This may facilitate the waking up of the user, as the user may be woken during light sleep rather than deep sleep. If data representing light sleep is not received before the latest time, then the audio content may be presented at the latest time”),
the wake-up sound comprises an initial soundscape for use as a wake-up sound (Trivedi in at least fig. 3-4, [0017-0018], [0022], [0024-0025], [0027-0028], [0031] for example discloses the wake-up sound comprises an initial soundscape for use as a wake-up sound (also see claim 2 analysis and mapping above). See at least Trivedi [0017] “Sleep state manager 110 may be configured to select and present audio content 150 at media device 125 to facilitate, encourage, or help achieve a continuity or transition of sleep states or sleep stages of user 120 based on sensor data received from one or more sensors coupled to smartphone 121, band 122, media device 125, or another wearable device or device”; [0018] “Sleep state manager 110 may be configured to select a portion or piece of audio content 150 from a plurality of portions or pieces of audio content stored in an audio content library 140 as a function of sleep state data 130… nature sounds (e.g., rain, ocean waves, crickets chirping, and the like)”)
Trivedi does not explicitly disclose soundscape re-arranging by selecting sound records and incorporating them into the initial soundscape, creating a revised soundscape.
However, in an analogous sleep management field of endeavor, Shouldice discloses a method for helping a user awaken from sleep (Shouldice in at least abstract, fig. 1, 3a, fig. 22, [0070-0086], [0093], [0095], [0196], [0349-0364], [0406], [0431], [0444], [0625] for example discloses relevant subject-matter. More specifically, Shouldice in at least fig. 1, 3a, fig. 22, [0093], [0095] for example discloses method for helping a user awaken from sleep. See at least [0196] “promoting better sleep… provide a method to assist in falling asleep, waking up”) comprising:
wherein the step of arranging the wake-up sound comprises re-arranging an initial soundscape that was already playing prior to the wake-up timeframe for use as a wake-up sound, including: selecting sound records and incorporating them into the initial soundscape, thereby creating a revised soundscape (Shouldice in at least [0431], [0444], and [0625] discloses use of a natural soundscape and in [0406], [0435], [0437-0440] discloses soundscape elements such as the nature, volume, BPM, period and rhythm can be modulated and entrained (i.e. rearranged) to user breathing rhythms to achieve sleep management of sleep stages via software modules disclosed in abstract, [0208], [0275], [0351], [0437-0438], [0440] representing stimulation using rearranged soundscape customized and targeted to  sleep phases/stages such as relaxation mode, a sound-masking mode, a gentle wake-up mode, and an alarm mode. Here, Shouldice’s “original sound files … provide various calming sounds such as sounds from nature, for example, the sound of the sea shore” is representative of “initial soundscape” as claimed  and “soundscape element modulation and entrainment to user’s breathing rhythms”, “natural guidance”, “sound with a strong pattern (e.g., wave or surf sounds, sounds from nature …), modulated such that the user …entrains their breathing to the respective pattern” “sound sequence is created such that it gradually brings the user's breathing rate to a target level, adaptively set based on breathing rate” is representative of  “re-arranging the initial soundscape, creating a revised soundscape” as claimed. See at least Shouldice [0275] “The processing functions provided by the RM20 module may include, for example, a relax-to-sleep function, sleep score generation function, hypnogram generation function, smart alarm function and all features that require information processing…This process evaluates data obtained from the sensors (e.g., biomotion or otherwise)”; [0406] “system and method provides relaxation techniques that help the user to get to sleep by producing calming sounds, the nature, volume and rhythm of which may be … adjusted automatically to help the user change their own breathing rhythms”; [0431] “The original sound files may be recorded to be suitable for a playback rate of 7 BPM. The sound files may provide various calming sounds such as sounds from nature, for example, the sound of the sea shore … The ratio of the exhalation cue (exhalation portion of the sound file) to inhalation cue (inhalation portion of the sound file) can be set to a predetermined fixed ratio (preferably at about 1:1.4) in all files. This ratio may remain even when the period of the sound file is adjusted… to give a more natural guidance.”; [0444] “The cues are sensory, but preferably contactless, and may include…sound with a strong pattern (e.g., wave or surf sounds, sounds from nature …), modulated such that the user subconsciously entrains their breathing to the respective pattern.”; [0625] “the user can choice … a soundscape”. Thus, Shouldice can be seen as reading on this limitation as now explicitly, positively and specifically recited by the Applicants.); and  
playing the revised soundscape on a speaker (Shouldice in [0241], [0447], [0625] discloses playing the revised soundscape on a speaker. See at least Shouldice [0241] “Sound data can be delivered via the app—either through the Smart device's internal speaker or via an external speaker (e.g., connected via Bluetooth, cable etc.)”; [0447] “sound sequence is created such that it gradually brings the user's breathing rate to a target level, adaptively set based on breathing rate and breathing rate trend information”; [0625] “the processor…may generate the sound or soundscape …control playing it through a speaker”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify soundscape used in the method for helping a user awaken from sleep as taught by Trivedi, by rearranging the soundscape creating a revised soundscape, as taught by Shouldice. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of using gradual natural guidance process that avoids abrupt sudden changes in audio environment to promote better sleep by assisting in falling asleep, waking up such that the user wakes in a state that the user feels as refreshed as possible (Shouldice, [0196], [0351], [0431]).

As per dependent Claim 2, the combination of Trivedi and Shouldice as a whole further discloses method wherein the initial soundscape comprises individual sound records representing sounds associated with the initial soundscape (Trivedi in at least fig. 3-4, [0017-0018], [0022], [0024-0025], [0027-0028], [0031] for example discloses initial soundscape comprising individual sound records representing sounds associated with the initial soundscape. More specifically, Trivedi in at least fig. 3-4, [0017] discloses selection of audio content  to help achieve a continuity or transition of sleep states or sleep stages of user 120 based on sensor data received from one or more sensors, in [0022],[0025] discloses Audio content selector 311 may include modules or components such as sleep awakening facility 314 which per [0027] are configured to select audio content to help or facilitate waking up, or transitioning from sleeping to wakefulness in [0018] and [0024] discloses use of audio content representative of soundscape comprising individual sound records representing sounds associated with the soundscape which audio content be also be used in step 424 of figure 4. see at least Trivedi [0017] “Sleep state manager 110 may be configured to select and present audio content 150 at media device 125 to facilitate, encourage, or help achieve a continuity or transition of sleep states or sleep stages of user 120 based on sensor data received from one or more sensors coupled to smartphone 121, band 122, media device 125, or another wearable device or device”; [0018] “Sleep state manager 110 may be configured to select a portion or piece of audio content 150 from a plurality of portions or pieces of audio content stored in an audio content library 140 as a function of sleep state data 130… nature sounds (e.g., rain, ocean waves, crickets chirping, and the like)”; [0024] “Audio content selector 311 may be configured to select a portion of audio content from a plurality of portions of audio content stored in audio content library 340 based on the sleep state determined by sleep state facility 322…. Audio content to be used for a certain sleep state … may be entered or modified by the user…a user may modify the audio content selection”; [0025] “Audio content selector 311 may include modules or components … sleep awakening facility 314… Sleep onset facility 312 may select…other audio content from audio content library 340”; [0027] “Sleep awakening facility 314 may be configured to select audio content to help or facilitate waking up, or transitioning from sleeping to wakefulness”; [0031] “sleep state manager 310 may use user interface 324 to receive user-entered data, such as uploading of audio content, selection of audio content for a certain sleep state, entry of a time to present audio content (e.g., triggering of an alarm), and the like”).  

As per dependent Claim 5, the combination of Trivedi and Shouldice as a whole further discloses the method wherein the step of re-arranging the initial soundscape further comprises increasing the volume of the wake-up sound beginning upon reaching the wake-up time frame and after determining that the user has had at least the predetermined amount of sleep until reaching the end of the wake-up time frame (Trivedi in at least [0018], fig. 5, [0033] and Shouldice in fig. 22, [0093], [0095], [0351-0352], [0364] for example discloses increasing the volume of the wake-up sound beginning upon reaching the wake-up time frame and after determining that the user has had at least the predetermined amount of sleep until reaching the end of the wake-up time frame. See at least Trivedi [0018] “Sleep state manager 110 may select audio content 150 that helps user 120 transition between sleep states gradually, which may be more comfortable or desirable for user 120, for example, because he is not suddenly woken from deep sleep or REM sleep. If user 120 is in deep sleep within a certain time period before an alarm is set to be triggered, for example, sleep state manager 110 may select audio content 150 to provide music at a low volume, to help user 120 transition to light sleep.”;[0033] “time t8 may be set to be a latest time at which the user is to wake up, for example, t8 may be a time for an alarm to be triggered…To prepare or facilitate the waking up to occur at t8, at time t7, music 556 may be selected and presented…Music 556 may be presented at a low volume, and gradually increased in volume. At time t8, audio content 557 may be selected to wake the user up”; Shouldice in at least [0351] “If the user is within deep sleep during the alarm window, the system will wait for up to, for example, 20 minutes (or so) before beginning to ramp an audio alarm/music very gradually in order to lead the user into a light sleep, and then into a wake state. …The system will sound the alarm at the end of the alarm window regardless of the sleep state, in order that the user definitely be woken.”).  

As per dependent Claim 6, the combination of Trivedi and Shouldice as a whole further discloses the method further comprising: detecting when the user has awoken, based on the plurality of biometric readings of the user; recording, in a sleep profile, at least one of a current volume level of the wake-up sound or a current arrangement of the wake-up sound when the user awoke (Here, Examiner notes that due to use of “at least …or” a broad yet reasonable interpretation of this claim encompasses “recording, in a sleep profile… a current volume level of the wake-up sound when the user awoke” i.e. a current arrangement of the wake-up sound is rendered optional as claimed. Consequently, under MPEP 2111.04(II), this contingent limitation step is not required to be performed because the conditions precedent may not be met and thus applied art need not disclose this contingent/conditional method step. Trivedi in at least [0026] for example discloses detecting when the user has awoken prematurely, based on the plurality of biometric readings of the user; recording, in a sleep profile, at least one of the current volume level of the wake-up sound when the user awoke prematurely. Here, prior art “a memory storing a set of patterns, criteria, or rules associated with interferences” is representative of “sleep profile” as recited. See at least Trivedi [0026] “Sleep continuity may be returning to a sleeping state after being briefly in a wakefulness state, for example, returning to a sleeping state after being woken up by an interference… sleep continuity facility 313 may receive data representing a sleep state of being asleep or sleeping. Sleep continuity facility 313 may also receive data representing an interference. An interference may be a sensory signal (e.g., audio…that may interfere with or disturb sleep. Sensor 321 may capture a sensory signal, and an interference facility (not shown) may process the sensor data to determine an interference has occurred… an interference facility may have a memory storing a set of patterns, criteria, or rules associated with interferences… an audio signal above a threshold decibel (dB) level may indicate an interference… Sleep continuity facility 313 may select audio content to help or facilitate sleep continuity despite the interference… Depending on the volume of an audio interference, sleep continuity facility 313 may also adjust the volume of the presentation of the audio content”).  

As per dependent Claim 7, the combination of Trivedi and Shouldice as a whole further discloses the method further comprising: determining a wake-up volume for the wake-up sound based on information stored in the sleep profile and increasing the volume of the wake-up sound so as to at least obtain the wake-up volume upon reaching the end of the wake-up timeframe (Trivedi in at least [0018], fig. 5, [0033] for example discloses determining a wake-up volume for the wake-up sound based on information stored in the sleep profile such as desired latest time at which the user is to wake up and increasing the volume of the wake-up sound so as to at least obtain the wake-up volume upon reaching the end of the wake-up timeframe. See at least Trivedi [0033] “time t8 may be set to be a latest time at which the user is to wake up, for example, t8 may be a time for an alarm to be triggered…To prepare or facilitate the waking up to occur at t8, at time t7, music 556 may be selected and presented…Music 556 may be presented at a low volume, and gradually increased in volume. At time t8, audio content 557 may be selected to wake the user up”; [0018] “Sleep state manager 110 may select audio content 150 that helps user 120 transition between sleep states gradually, which may be more comfortable or desirable for user 120… If user 120 is in deep sleep within a certain time period before an alarm is set to be triggered, for example, sleep state manager 110 may select audio content 150 to provide music at a low volume, to help user 120 transition to light sleep.”).  

As per dependent Claim 9, the combination of Trivedi and Shouldice as a whole further discloses method further comprising re-arranging the initial soundscape into a plurality of sleep modes comprising a relaxation mode, a sound-masking mode, a gentle wake-up mode, and an alarm mode (Shouldice in at least [0431], [0444], and [0625] discloses use of a natural soundscape and in [0406], [0435], [0437-0440] discloses soundscape elements such as the nature, volume, BPM, period and rhythm can be modulated and entrained to user breathing rhythms to achieve sleep management of sleep stages via software modules disclosed in abstract, [0208], [0275], [0351], [0437-0438], [0440] representing a relaxation mode, a sound-masking mode, a gentle wake-up mode, and an alarm mode as claimed. Here, Shouldice’s “original sound files … provide various calming sounds such as sounds from nature, for example, the sound of the sea shore” is representative of initial soundscape as claimed. See at least Shouldice [0275] “The processing functions provided by the RM20 module may include, for example, a relax-to-sleep function, sleep score generation function, hypnogram generation function, smart alarm function and all features that require information processing. RM20 library allows the user to assess their sleep on a night by night basis. As such, the RM20 module may implement a sleep staging process. This process evaluates data obtained from the sensors (e.g., biomotion or otherwise)”; [0406] “system and method provides relaxation techniques that help the user to get to sleep by producing calming sounds, the nature, volume and rhythm of which may be chosen by the user or adjusted automatically to help the user change their own breathing rhythms”; [0431] “The original sound files may be recorded to be suitable for a playback rate of 7 BPM. The sound files may provide various calming sounds such as sounds from nature, for example, the sound of the sea shore … The ratio of the exhalation cue (exhalation portion of the sound file) to inhalation cue (inhalation portion of the sound file) can be set to a predetermined fixed ratio (preferably at about 1:1.4) in all files. This ratio may remain even when the period of the sound file is adjusted… to give a more natural guidance.”; [0444] “The cues are sensory, but preferably contactless, and may include light or sound with a strong pattern (e.g., wave or surf sounds, sounds from nature …), modulated such that the user subconsciously entrains their breathing to the respective pattern.”; [0625] “the user can choice … a soundscape”. Thus, the combination of applied art as a whole can be seen as reading on this limitation as now explicitly, positively and specifically recited by the Applicants).  

As per dependent Claim 10, the combination of Trivedi and Shouldice as a whole further discloses method wherein the initial soundscape comprises the same initial soundscape throughout the plurality of sleep modes (Shouldice in at least [0431] discloses the initial soundscape comprises the same initial soundscape/original sound file throughout the plurality of sleep modes. See at least Shouldice [0431] “The original sound files may be recorded to be suitable for a playback rate of 7 BPM. The sound files may provide various calming sounds such as sounds from nature, for example, the sound of the sea shore …The ratio of the exhalation cue (exhalation portion of the sound file) to inhalation cue (inhalation portion of the sound file) can be set to a predetermined fixed ratio (preferably at about 1:1.4) in all files. This ratio may remain even when the period of the sound file is adjusted… to give a more natural guidance.”).  

As per dependent Claim 11, the combination of Trivedi and Shouldice as a whole further discloses method further comprising updating a sleep profile of the user with biometric information from the plurality of biometric readings along with information relating to the initial soundscape playing when the biometric information is detected (Shouldice in at least [0073], [0083], [0206-0208], [0437], [0440], [0447] for example discloses an adaptive process for updating a sleep profile of the user with biometric information from the plurality of biometric readings along with information relating to the initial soundscape playing when the biometric information is detected. See at least [0447] “audio and/or video cues can be provided to the user … based on statistical data from this user…The visual and sound cues are adapted to guide the user … adapting to the detected breathing rate/amount of movement of the subject…The light/sound sequence is created such that it gradually brings the user's breathing rate to a target level, adaptively set based on breathing rate and breathing rate trend information”).  

As per dependent Claim 12, the combination of Trivedi and Shouldice as a whole further discloses method further comprising: initiating the relaxation mode upon detecting that the user is preparing to sleep (Trivedi in at least fig. 5, [0033] for example discloses initiating the relaxation mode upon detecting that the user is preparing to sleep i.e. sleep preparation; and. See at least Trivedi [0033] “at time t1, data representing sleep preparation 531 may be received, and white noise 551 may be selected and presented to facilitate sleep onset”); and 
arranging the initial soundscape based at least in part on the biometric information from the plurality of biometric readings stored in the sleep profile during the relaxation mode (Shouldice in at least [0431], [0444], and [0625] discloses use of a natural soundscape and in [0406], [0435], [0437-0440] discloses soundscape elements such as the nature, volume, BPM, period and rhythm can be modulated and entrained (i.e. rearranged) to user breathing rhythms to achieve sleep management of sleep stages via software modules disclosed in abstract, [0208], [0275], [0351], [0437-0438], [0440] representing stimulation using rearranged soundscape customized and targeted to  sleep phases/stages such as relaxation mode, a sound-masking mode, a gentle wake-up mode, and an alarm mode. Also, Trivedi in at least abstract, fig. 4-5, 7, 8, [0020], [0023-0025], [0032-0033] for example discloses arranging the initial soundscape based at least in part on the biometric information from the plurality of biometric readings at least transiently stored in the sleep profile during the relaxation mode. See at least Trivedi [0023] “a sensor data pattern having low lighting, low activity level, and location in a bedroom, may be used to determine a sleep state of sleep preparation”; [0024] “sleep state manager 310 may select white noise to be presented during sleep preparation… sleep state manager 310 to select a song during a certain time period of sleep preparation (e.g., during the first 10 minutes of sleep preparation), and if he is not yet asleep, select white noise for the remainder of sleep preparation.”;[0025] “Sleep onset may be a transitioning from sleep preparation to being asleep… Sleep onset facility 312 may select white noise, music, or other audio content from audio content library 340 to help the user fall asleep… sleep onset facility 312 may select another audio content to facilitate sleep onset”;[0032] “sleep states and audio content… sleep states 401-405, sleep state transitions or continuations 421-425, and portions or pieces of audio content 451-455. Sleep states may be sleep preparation 401…Portions of audio content 421-425 may be selected as a function of sleep states 401-405…as a function of sleep state transitions or continuations 421-425… based on a sleep state being sleep preparation 401, audio content 451 may be selected and presented to facilitate sleep onset 421.”).  

As per dependent Claim 13, the combination of Trivedi and Shouldice as a whole further discloses method wherein detecting that the user is preparing to sleep is performed based on information received from the contactless biometric sensor, a photodetector, a microphone, a home automation system, a user input, or a user-defined time (Trivedi in at least [0020-0021], [0023], [0029] for example discloses wherein detecting that the user is preparing to sleep is performed based on information received from the contactless biometric sensor, a photodetector, a microphone, a home automation system, a user input, or a user-defined time. see Trivedi at least [0020] “Various sensors may be used to capture various sensor data, including physiological data, activity or motion data, location data, environmental data, and the like”; [0023] “a sensor data pattern having low lighting, low activity level, and location in a bedroom, may be used to determine a sleep state of sleep preparation”;[0029] “Sensor 321 may be various types of sensors… motion sensors… sensor 321 may include an … light/infrared ("IR") sensor, pulse/heart rate ("HR") monitor, audio sensor (e.g., microphone, transducer, or others)…GPS receiver or other location sensor…or others… An IR sensor may be used to measure light or photonic conditions. A heart rate monitor may be used to measure or detect a heart rate. An audio sensor may be used to record or capture sound.”).  

As per dependent Claim 14, the combination of Trivedi and Shouldice as a whole further discloses method further comprising: detecting external noises within a room or sleep space using a microphone (Trivedi in at least fig. 4-5, [0018], [0020], [0033] for example discloses detecting external noises within a room or sleep space using a microphone. See at least Trivedi [0020] “Various sensors may be used to capture various sensor data, including … environmental data, and the like… Environmental data may include, for example, …background noise, sound data, and the like”; [0033] “interference 592 may be a repeated or continuous disturbance, such as a sleeping partner's snoring”); 
initiating the sound-masking mode upon detecting that the user has fallen asleep (Trivedi in at least fig. 4-5, [0018], [0026], [0033] for example discloses initiating the sound-masking mode upon detecting that the user has fallen asleep. See at least Trivedi [0026] “sleep continuity facility 313 may receive data representing a sleep state of being asleep or sleeping…data representing an interference. An interference may be a sensory signal (e.g., audio… that may interfere with or disturb sleep. Sensor 321 may capture a sensory signal, and an interference facility (not shown) may process the sensor data to determine an interference has occurred… an interference facility may have a memory storing a set of patterns, criteria, or rules associated with interferences… Sleep continuity facility 313 may select audio content to help or facilitate sleep continuity despite the interference. For example, sleep continuity facility 313 may present white noise to mask an audio interference”; [0033] “sleeping partner's snoring… white noise 554 may be selected to mask interference 592 and facilitate sleep continuity.); and arranging the initial soundscape based at least in part on information received from the microphone, the contactless biometric sensor, or the sleep profile (Trivedi in at least fig. 4-5, [0018], [0026], [0033] for example discloses arranging the soundscape based at least in part on information received from the microphone, the contactless biometric sensor, or the sleep profile. See at least [0018] “Sleep state manager 110 may select audio content 150, such as white noise, to help mask or obscure background, interfering, or unwanted noise, to help user 120 remain asleep. White noise may cover up unwanted sound by using auditory masking White noise may reduce or eliminate awareness of pre-existing sounds in a given area…white noise may be an audio signal with minimal amplitude and frequency fluctuations, such as nature sounds (e.g., rain, ocean waves, crickets chirping, and the like), fan or machine noise, and the like.”; [0026] “the interference may be caused by the snoring of the user's sleeping partner… sleep continuity facility 313 may select to present white noise or a noise cancellation signal to mask or substantially cancel or attenuate the sound of snoring”).  

As per dependent Claim 15, the combination of Trivedi and Shouldice as a whole further discloses method wherein receiving information indicating the wake-up time frame comprises receiving a final desired wake-up time of the user (Trivedi in fig. 5, [0033] for example discloses receiving information indicating the wake-up time frame comprises receiving a final desired wake-up time of the user. See at least Trivedi [0033] “time t8 may be set to be a latest time at which the user is to wake up”; [0037] “A user may set a latest time at which audio content (e.g., an alarm) is to be presented in order to wake the user up…Within a certain period before the latest time (e.g., 30 minutes before the latest time)”).  

As per dependent Claim 16, the combination of Trivedi and Shouldice as a whole further discloses method further comprising receiving an earliest acceptable wake-up time of the user (Trivedi in at least fig. 5, [0037] for example discloses receiving an earliest acceptable wake-up time of the user represented by prior art “Within a certain period before the latest time (e.g., 30 minutes before the latest time)”. [0037] “A user may set a latest time at which audio content (e.g., an alarm) is to be presented in order to wake the user up…Within a certain period before the latest time (e.g., 30 minutes before the latest time)).  

As per dependent Claim 17, the combination of Trivedi and Shouldice as a whole further discloses method further comprising: initiating the gentle wake-up mode in advance of the final desired wake-up time; and gradually adjusting at least one of an arrangement or a sound setting of the initial soundscape during the gentle wake-up mode to begin waking the user from sleep(Here, Examiner notes that due to use of “at least …or” a broad yet reasonable interpretation of this claim encompasses “gradually adjusting …a sound setting of the initial soundscape during the gentle wake-up mode to begin waking the user from sleep” i.e. gradually adjusting at least one of an arrangement is rendered optional as claimed. Consequently, under MPEP 2111.04(II), this contingent limitation step is not required to be performed because the conditions precedent may not be met and thus applied art need not disclose this contingent/conditional method step.).  

As per dependent Claim 18, the combination of Trivedi and Shouldice as a whole further discloses method further comprising: initiating the alarm mode after the final desired wake-up time; and adjusting at least one of an arrangement or a sound setting of the revised soundscape during the alarm mode in order to wake the user from sleep (Here, Examiner notes that due to use of “at least …or” a broad yet reasonable interpretation of this claim encompasses “adjusting … a sound setting of the revised soundscape during the alarm mode in order to wake the user from sleep” i.e. adjusting at least one of an arrangement is rendered optional as claimed. Consequently, under MPEP 2111.04(II), this contingent limitation step is not required to be performed because the conditions precedent may not be met and thus applied art need not disclose this contingent/conditional method step.).  

As per dependent Claim 19, the combination of Trivedi and Shouldice as a whole further discloses method wherein receiving the plurality of biometric readings of the user includes operating one or more contactless biometric sensors (Trivedi in at least fig. 2-3, [0020], [0023], [0029], [0037] for example discloses wherein receiving the plurality of biometric readings of the user includes operating one or more contactless biometric sensors. See at least Trivedi [0020] “A sensor external to a device may be in data communication with the device, directly or indirectly, through wired or wireless connection. Various sensors may be used to capture various sensor data, including physiological data, activity or motion data, location data, environmental data, and the like. Physiological data may include, for example, heart rate, body temperature, bioimpedance, galvanic skin response (GSR), blood pressure, and the like”. Also, see Shouldice at least [0208] “contactless biosensor”).  

As per dependent Claim 20, the combination of Trivedi and Shouldice as a whole further discloses method wherein the predetermined amount of sleep is one of: a predetermined level of sleep quality; and a predetermined duration of sleep (Trivedi in at least fig. 3, 7, 9, [0020], [0023], [0027] for example discloses the predetermined amount of sleep is one of: a predetermined level of sleep quality; and a predetermined duration of sleep represented by Trivedi  “the time the user was asleep” and “well rested” determination. See at least Trivedi [0027] “Sleep awakening facility 314 may select audio content based on the time the user was asleep… Since the user may be well rested, sleep awakening facility 314 may select to … wake the user up).
Response to Amendment
 According to the Amendment, filed 08/15/2022, the status of the claims is as follows:
Claims 1, 2, 4-6, 8-12, 14, 17, 18 are currently amended; 
Claims 7, 13, 15, and 16 are as originally filed;
Claims 19 and 20 are new; and
Claim 3 is cancelled.
The Specification/Drawings has been amended in view of the Amendment, filed 08/15/2022.  No new matter was introduced.
By the current amendment, as a result, claims 1-2, 4-20 are now pending in this application and are being examined on the merits.
Response to Arguments
Issues Raised and Arguments/Remarks to Rejections/Objections Not Based on Prior Art presented on Page 9-10 of Applicant’s Amendment dated 08/15/2022
[A]: The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated  04/14/2022: [A1]  The objection to Specification/Drawings is withdrawn in view of the amendment and arguments, filed 08/15/2022; [A2] The objection to claims is withdrawn in view of the amendment and arguments, filed 08/15/2022; [A3]  The 35 U.S.C. 112(b), rejections to claim 1 as raised in Office Action dated  04/14/2022 paras. [10] is withdrawn in view of the amendment, filed 08/15/2022.
[B]: The Examiner disagrees with the Applicant, and in light of the amendments/arguments, maintains the following non prior art related objections/rejections raised in Office Action dated 04/14/2022: [B1] The 35 U.S.C. 112(b), rejections to claim 4 as raised in Office Action dated 04/14/2022 paras. [9] is maintained in view of the amendment, filed 08/15/2022 as amendments do not cure the noted issue. Please see detailed 35 U.S.C 112 rejection above. Examiner suggests further amending as suggested above; [B2] The rejection to claims under 35 U.S.C. 101 as being directed to non-statutory subject matter is maintained in view of the amendment, filed 08/15/2022 as amendments do not materially cure the noted issue. Please see detailed 35 U.S.C 101 rejection above. Examiner suggests further amending as suggested above.
Issues Raised and Arguments/Remarks to Rejections Based on Prior Art presented on Pages 10-11 of Applicant’s Amendment dated 08/15/2022where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102 Rejection of the Amended Independent Claim 1 
[A] The Claims Are Novel and Non-Obvious. In order to expedite prosecution, Applicant has amended claim 1 to incorporate the features previously found in dependent claim 3 as well as features drawn from allowable claim 4. Claim 1, as amended, is allowable in light of the cited art. 

[B] For example, the claimed "re-arranging an initial soundscape that was already playing prior to the wake-up timeframe for use as a wake-up sound" is not taught or suggested by any of the cited references. 

[C]Newly Added Claims: Claims 19-20 have been added and are believed to be in allowable condition. Claims 19- 20 depend from claim 1. The newly-added claims are allowable at least because they further distinguish over the cited references. 

[D] Therefore, Applicant respectfully requests that the rejection of claim 1 (as amended) under 35 U.S.C. § 102 and/or 103 be withdrawn.

Applicant’s arguments 26[A-D] with respect to the above claim limitations in amended independent Claim 1 have been fully considered and were found persuasive with respect to grounds of rejection i.e. anticipation under 35 U.S.C. § 102(a)(1). Therefore, the rejection of claim 1 under 35 U.S.C. § 102(a)(1) as being anticipated by Trivedi has been withdrawn.  However, upon further consideration, a new ground(s) of rejection are being made under 35 U.S.C. 103 in view of the combination of Trivedi and Shouldice as a whole. The new grounds of rejections were necessitated by Applicant’s amendments to the claims.
With respect to limitation argued in 26[A-B] and 26[D] above, Shouldice discloses “re-arranging an initial soundscape that was already playing prior to the wake-up timeframe for use as a wake-up sound” as now explicitly, positively and specifically recited by the Applicants. More specifically, Shouldice in at least [0431], [0444], and [0625] discloses use of a natural soundscape and in [0406], [0435], [0437-0440] discloses soundscape elements such as the nature, volume, BPM, period and rhythm can be modulated and entrained (i.e. rearranged) to user breathing rhythms to achieve sleep management of sleep stages via software modules disclosed in abstract, [0208], [0275], [0351], [0437-0438], [0440] representing stimulation using rearranged soundscape customized and targeted to  sleep phases/stages such as relaxation mode, a sound-masking mode, a gentle wake-up mode, and an alarm mode. Here, Shouldice’s “original sound files … provide various calming sounds such as sounds from nature, for example, the sound of the sea shore” is representative of “initial soundscape” as claimed  and “soundscape element modulation and entrainment to user’s breathing rhythms”, “natural guidance”, “sound with a strong pattern (e.g., wave or surf sounds, sounds from nature …), modulated such that the user …entrains their breathing to the respective pattern” “sound sequence is created such that it gradually brings the user's breathing rate to a target level, adaptively set based on breathing rate” is representative of  “re-arranging the initial soundscape, creating a revised soundscape” as claimed. See following paragraphs of Shouldice:

[0275] “The processing functions provided by the RM20 module may include, for example, a relax-to-sleep function, sleep score generation function, hypnogram generation function, smart alarm function and all features that require information processing…This process evaluates data obtained from the sensors (e.g., biomotion or otherwise)”;
[0406] “system and method provides relaxation techniques that help the user to get to sleep by producing calming sounds, the nature, volume and rhythm of which may be … adjusted automatically to help the user change their own breathing rhythms”;
[0431] “The original sound files may be recorded to be suitable for a playback rate of 7 BPM. The sound files may provide various calming sounds such as sounds from nature, for example, the sound of the sea shore … The ratio of the exhalation cue (exhalation portion of the sound file) to inhalation cue (inhalation portion of the sound file) can be set to a predetermined fixed ratio (preferably at about 1:1.4) in all files. This ratio may remain even when the period of the sound file is adjusted… to give a more natural guidance.”;
 [0444] “The cues are sensory, but preferably contactless, and may include…sound with a strong pattern (e.g., wave or surf sounds, sounds from nature …), modulated such that the user subconsciously entrains their breathing to the respective pattern.”; 
[0625] “the user can choice … a soundscape”. 

Thus, for the foregoing reasons, Shouldice can be seen as reading on this limitation as now explicitly, positively and specifically recited by the Applicants.
With respect to newly added claims 19-20 argued in 26[C] above, the arguments were not found persuasive, as the combination of Trivedi and Shouldice as a whole discloses the subject-matter of newly added claim 19-20. Further, Applicant’s arguments with respect to newly added dependent claims 19 and 20 were are not found persuasive because Applicant's arguments fail to comply with 37 CFR 1.111(b) as they amount to a general allegation that the newly added dependent claims 19 and 20 define a patentable invention based on their dependency on base claims without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references. Therefore, that argument above is not persuasive for this reason as well.
For the above reasons, since amended independent Claim 1 and newly added dependent claims 19-20 are each rejectable under 35 U.S.C. § 103 over the combination of Trivedi and Shouldice as a whole, claims 1, 19-20 were not found allowable at this time. Please also cross-reference detailed claim 1, 19-20 interpretation, claim limitation mapping to prior art disclosed features and detailed explanations above.
Contingently Allowable Subject-Matter
As per dependent claims 4, 8, claims 4, 8 would be contingently allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims in addition to overcoming any other rejections and objections enumerated above.
Further, as per dependent claims 4, 8, claims 4, 8 are objected to as being dependent upon a rejected base claim, but would be contingently allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in addition to overcoming any other rejections and objections enumerated above.
The following is a statement of reasons for the indication of allowable subject matter: 
As per dependent Claim 4, the features, combination and arrangement of the features of dependent apparatus claim 4 including all of the limitations of their respective base claim and any intervening claims is neither known from, nor rendered obvious by, the available prior art. With respect to dependent claim 4, no prior art documents discloses a method for helping a user awaken from sleep comprising: receiving information indicating a wake-up time frame; receiving a plurality of biometric readings of the user… based on the plurality of biometric readings, determining that the user has had at least a predetermined amount of sleep; and  arranging a wake-up sound after entering the wake-up time frame and after determining that the user has had at least the predetermined amount of sleep … wherein the step of arranging the wake-up sound comprises re-arranging an initial soundscape that was already playing prior to the wake-up timeframe for use as a wake-up sound, including: selecting sound records and incorporating them into the initial soundscape, thereby creating a revised soundscape; and playing the revised soundscape on a speaker, wherein the step of selecting sound records  includes selecting soundApplication No. 16/844,4026Docket No.: B2108-701740_RS-16-208-US1 Amendment dated Reply to Office Action of April 14, 2022 records indicative of a morning time setting for the initial soundscape in combination with all the limitations of their respective base claim and any intervening claims.
As per dependent Claim 8, dependent Claim 8 would be contingently allowable based on its direct/indirect dependency on contingently allowable base Claim 4.
Prior art Trivedi discloses methods for managing sleep states by selecting and presenting audio content by receiving data representing a sleep state, selecting a portion of audio content from a plurality of portions of audio content as a function of the sleep state, and causing presentation of an audio signal comprising the portion of audio content at a speaker. Audio content may be selected based on sleep states, such as sleep preparation, being asleep or sleeping, wakefulness, and the like. Audio content may be selected to facilitate sleep onset, sleep continuity, sleep awakening, and the like. Audio content may include white noise, noise cancellation, stating a user's name, presenting another message such as a recommendation, the news, or a user's schedule, a song or piece of music, and the like, and may be stored as a file, generated dynamically.
Prior art Shouldice discloses a method for helping a user fall asleep including detecting a first biometric indicator of a user including at least one of a heart rate, respiration rate, or presence of a user; based on the first biometric indicator, determining that the user is ready to fall asleep; selecting a first background noise that includes a repeating sound element; arranging said first background noise so that said repeating sound element repeats at a rate that is lower than the detected heart rate or respiration rate of said user in order to reduce the heart rate or respiration rate of a user through entrainment; detecting a second biometric indicator of a user including at least one of a heart rate, respiration rate, or presence of a user; based on the second biometric indicator, determining that the user has fallen asleep; detecting ambient noises; arranging a second background noise for masking the detected ambient noises; and gradually transitioning from said first background noise to said second background noise. 
However, none of the prior art including Trivedi and Shouldice discloses subject-matter of claim 4 in combination with all the all of the limitations of their respective base claim and any intervening claims.
Conclusion
Applicant’s’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREEMONTHS from the mailing date of this action. In the event a first reply is filed withinTWO MONTHS of the mailing date of this final action and the advisory action is notmailed until after the end of the THREE-MONTH shortened statutory period, then theshortened statutory period will expire on the date the advisory action is mailed, and anyextension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date ofthe advisory action. In no event, however, will the statutory period for reply expire laterthan SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
 August 30, 2022